Citation Nr: 1018410	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  08-30 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for low back strain.

2.  Entitlement to an initial rating in excess of 10 percent 
for status post osteophyte excision at the tibial talar joint 
and distal talus right foot, medial malleolar ostotomy with 
internal fixation with residual scars (osteophyte excision 
right ankle).

3.  Entitlement to an initial compensable rating for status 
post open reduction internal fixation (ORIF) right zygomatic 
fracture with Wurzburg plate with residual numbness on the 
scar on the gum line.

4.  Entitlement to an initial compensable rating for minor 
superficial scars of the face and scalp.

5.  Entitlement to an initial compensable rating for blurred 
vision in the right eye (claimed as right eye).




REPRESENTATION

Appellant represented by:	John S. Berry, Esquire


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1982 to May 
1992 and from June 1992 to July 1995.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.

The issues of entitlement to service connection for low back 
strain and entitlement to an initial compensable rating for 
blurred vision in the right eye are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Status post osteophyte excision at tibial talar joint and 
distal talus right foot, medial malleolar ostotomy with 
internal fixation is manifested by dorsiflexion to 5 degrees, 
full plantar flexion, pain with limited physical activity, 
indicative of no more than moderate impairment.

3.  Status post ORIF's singular residual symptom is numbness 
of a 1.5 cm. scar on the gum line, and do not affect the 
Veteran's earning capacity, nor is his function under the 
ordinary conditions of daily life, to include employment 
impaired.

4.  Scars of the face and scalp measure less than six inches, 
are not unstable, are not painful, and do not meet any of the 
requirements of disfigurement.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent, for status post osteophyte excision at tibial talar 
joint and distal talus right foot, medial malleolar ostotomy 
with internal fixation and residual scars have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.69, 4.71a, Diagnostic Codes 5271, 5284 (2009).

2.  The criteria for an initial compensable rating for ORIF 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.3, 4.7, 4.40, 4.45, 4.69, (2009); 4.118, Diagnostic Code 
7804 (prior to October 23, 2008).

3.  The criteria for an initial compensable rating for scars 
of the face and scalp are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.69 
(2009); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7804 (in 
effect between August 30, 2002 and October 23, 2008), and 
38 C.F.R. § 4.118 Diagnostic Codes 7800-7805 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran filed his service connection claims 
in May 2007.  Thereafter, he was notified of the provisions 
of the VCAA by the RO in correspondence dated in May 2007.  
The letter notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claim, identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
provided other pertinent information regarding VCAA.  
Thereafter, the claim was reviewed and a statement of the 
case (SOC) was issued in September 2008.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007). 

The Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
found that the VCAA notice requirements applied to all 
elements of a claim.  Additional notice as to these matters 
was provided in May 2007 and June 2008 letters.  The notice 
requirements pertinent to the issues on appeal have been met 
and all identified and authorized records relevant to these 
matters have been requested or obtained

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claim file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  The 
Veteran's service treatment records were obtained and 
associated with his claims file.  He was also afforded a VA 
medical examinations in September 2007 and March 2008 to 
assess the current nature of his claimed disabilities.

Furthermore, he has not identified any additional relevant 
evidence that has not otherwise been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.

Laws and Regulations-Increased Ratings

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 4.1 
(2009).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Court has held that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. 
§ 4.2(2009).  Consideration of factors wholly outside the 
rating criteria constitutes error as a matter of law.  Massey 
v. Brown, 7 Vet. App. 2004, 207-208 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service- connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses is 
prohibited.  38 C.F.R. § 4.14 (2009).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2009).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  See 
38 C.F.R. § 4.20 (2009).

Where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

Status post osteophyte excision, right ankle

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2009).  "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

527
1
Ankle, limited motion of:

Marked
20

Moderat
e  
10
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2009)



528
4
Foot injuries, other:

Severe
30

Moderately 
severe
20

Moderate
10
Note: With actual loss of use of the foot, rate 40 percent.
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2009)

5013
Osteoporosis, with joint manifestations.
5014
Osteomalacia.
5015
Bones, new growths of, benign.
The diseases under diagnostic codes 5013 through 5024 will be 
rated on limitation of motion of affected parts, as 
arthritis, degenerative, except gout which will be rated 
under diagnostic code 5002.

 
38 C.F.R. § 4.71, Plate II (2009)

Service treatment records reflect that he Veteran was seen at 
the Seattle Orthopaedic and Fracture Clinic in June 1984.  
The medical history provided to the orthopedist was that he 
injured his right ankle nine years prior, with a possible 
hairline fracture.  X-rays showed a large dorsal spur and 
osteochondritis dissecans of the medial boarder of the talus, 
which did not appear to be separated.  In July 1984 he 
underwent excision of osteophytes at tibiotalar joint and 
distal talus right foot with medial malleolar osteotomy to 
allow drilling of talar osteochondritic changes, right ankle.  
On a January 1995 physical examination, his feet and lower 
extremities were noted to be normal, although the Veteran 
indicated he had screws in his right ankle.  He was noted to 
have small scars on his right ankle that measured roughly 
three inches.

The Veteran filed a claim for service connection for his 
right ankle in May 2007.  He did not submit any written 
statements regarding the symptoms of his right ankle and 
there is no evidence of post-service medical treatment for 
his right ankle or foot.

In September 2007 the Veteran was afforded a VA bones 
examination; his claims file was available and reviewed by 
the examiner in conjunction with the examination.  The 
Veteran provided a history of a possible hairline fracture of 
his right ankle in his youth, but without symptomatology 
until 1983 when he sprained his ankle on deck.  His ankle had 
bothered him ever since the surgery, with pain over both the 
medial and the lateral malleolus.  He denied instability or 
giving way, stiffness, or swelling.  He stated he could not 
run far or stand for long periods of time.  He did not use 
any kind of brace or assistive device.    

On physical examination, the Veteran had a five cm. scar on 
the anterior aspect of the right ankle with some induration 
and thickening, but no pain.  He also had a five cm. scar 
over the lateral malleolus.  Both scars showed slight 
hypopigmentation.  There were no adhesions, and there was no 
limitation of motion from the scars.  The ankle had no 
general crepitus or effusion.  There was some mild tenderness 
over the joint line.  Range of motion included dorsiflexion 
from zero to five degrees and plantar flexion from zero to 45 
degrees.  There was no additional loss of motion or pain on 
motion after three repetitive motions.  There was normal 
inversion and eversion, normal Achilles tendon, normal muscle 
strength, and normal distal pulses.  X-rays showed slight 
irregularity of the medial dome of the talus, possibly with 
some loose bodies in the posterior aspect of the joint or 
extrinsic to the joint capsule.  The mortise was symmetrical 
with slight irregularity of the medial malleolus.  Initially, 
the physician did not provide an opinion on the etiology of 
the Veteran's right ankle disability, as he was waiting for 
the results of the CT scan.  A December 2007 CT scan, showed 
"deformity of the medial posterior dome of the talus, most 
likely the result of an old injury, avulsion fracture of the 
medial malleolus and probably was a stabilizing screw that 
had been removed, tiny fragments of bone associated with the 
tibiotalar joint."  The physician provided an addendum in 
March 2008, relating the present right ankle disorder to 
service.

In his notice of disagreement the Veteran's representative 
argued that the VA examination was inadequate because the 
DeLuca factors had not been considered, as the representative 
did not feel that three repetitive motions were reflective of 
the type of "repetitive stress contemplated by this line of 
cases," presumably referring to DeLuca, Schafrath, and 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  See supra.  The 
Court in DeLuca found that a "medical examiner should be 
asked to determine whether [the affected] joint exhibits 
weakened movement, excess fatigability, or 
incoordination...[and] these determinations should, if 
feasible, be expressed in terms of the additional range-of-
motion loss due to any weakened movement, excess 
fatigability, or incoordination."  DeLuca, at 207.  The 
representative felt that the examination was inadequate 
because it was "not reflective of his ordinary, everyday 
life" and did "not consider fatigue, pain and weakness 
caused by repetitive use and movement throughout an ordinary 
day."  The representative concluded that an additional 
examination was required, in an environment where he was 
under ordinary, everyday physical stress, to accurately 
reflect his normal physical condition.

Collectively, the aforementioned evidence provides the basis 
for assignment of an initial rating of 20 percent, and no 
higher, for status post osteophyte excision of the right 
ankle, for the entire appeal period. 

The Veteran is currently rated 10 percent analogous to 
Diagnostic Code 5271, for moderate limitation of motion of 
the ankle.  The words slight, moderate and severe are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.

Regarding the rating criteria from Diagnostic Code 5271, 
there is no medical evidence of marked limitation of motion 
of the ankle, as required for a rating in excess of 10 
percent.  In his VA examination, the Veteran had full range 
of motion on plantar flexion, with dorsiflexion limited to 
five degrees.  38 C.F.R. § 4.71a, Plate II shows that normal 
ankle dorsiflexion is from zero to 20 degrees.  During the 
examination the Veteran stated that his right ankle 
disability kept him from running very far or standing for 
longer than an hour and a half.  He also stated that at work 
he crawled through some tunnels, but that he was able to 
"work through it."  He reported pain with limited physical 
activity.  Additionally, regarding weakened movement and 
decreased incoordination, the Veteran indicated that he did 
not have instability, giving away, or stiffness.  He did not 
have additional loss of motion or pain with three repetitive 
range of motion testings.  Though the Veteran's 
representative has argued that repetitive range of motion 
testing does not reflect everyday physical stress, it does 
provide the best objective evidence affordable in a closed 
environment setting.  In addition to the repetitive motion 
testing, the Veteran would have walked to the examination, 
and stood for the examination.  Unfortunately it is 
impossible to recreate "everyday life" for a medical 
examination.  However, the stress required to arrive at and 
participate in the VA examination did not cause the Veteran 
to have a loss of range of motion or pain after repetitive 
range of motion testings.  

Regarding the rating criteria for Diagnostic Code 5284, here 
too, findings do not support a higher rating.  On 
examination, there was normal inversion and eversion, normal 
Achilles tendon, normal muscle strength, and normal distal 
pulses.  He denied swelling or stiffness, and the examiner 
noted no foot deformity.  As such, impairment of the foot 
cannot be described as moderately severe.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).  To conclude, a 
higher initial rating is not merited.

Status post ORIF with gum numbness

720
0
Mouth, injuries of.

Rate as for disfigurement and impairment of function of 
mastication.
38 C.F.R. § 4.114, DC 7200



780
4
Scar(s), unstable or painful:
Ratin
g
 
Five or more scars that are unstable or painful
30
 
Three or four scars that are unstable or painful
20
 
One or two scars that are unstable or painful
10
 
Note (1): An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin 
over the scar. 
 
 
Note (2): If one or more scars are both unstable 
and painful, add 10 percent to the evaluation that 
is based on the total number of unstable or painful 
scars. 

 
Note (3): Scars evaluated under diagnostic codes 
7800, 7801, 7802, or 7805 may also receive an 
evaluation under this diagnostic code, when 
applicable. 

38 C.F.R. § 4,118, DC 7804 (prior to October 23, 2008)

7804 
Scars, superficial, painful on examination
10

NOTE (1): A superficial scar is one not 
associated with underlying soft tissue damage.

NOTE (2): In this case, a 10 percent evaluation 
will be assigned for a scar on the tip of a 
finger or toe even though amputation of the part 
would not warrant a compensable evaluation. (See 
§ 4.68 of this part on the amputation rule.)

38 C.F.R. § 4,118, DC 7804 (prior to October 23, 2008)

Fifth (Trigeminal) Cranial Nerve
820
5
Paralysis of:
Rating

  Complete
50

  Incomplete, severe
30

  Incomplete, moderate
10

Note: Dependent upon relative degree of sensory 
manifestation or motor loss.
38 C.F.R. § 4.124a, DC 8205

529
6
Skull, loss of part of, both inner and outer tables:

  With brain hernia
80

Without brain hernia:

  Area larger than size of a 50-cent piece 
1.140 in2 (7.355 cm2 )
50

  Area intermediate
30

  Area smaller than the size of a 25-cent piece 
or 0.716 in2 (4.619 cm2 )
10
Note: Rate separately for intracranial complications.
38 C.F.R. § 4.71a, DC 5296

990
5
Temporomandibular articulation, limited motion 
of:
Rating

Inter-incisal range:

    0 to 10 mm
40

    11 to 20 mm
30

    21 to 30 mm
20

    31 to 40 mm
10

Range of lateral excursion:

    0 to 4 mm
10

Note: Ratings for limited inter-incisal movement shall 
not be combined with ratings for limited lateral 
excursion.
38 C.F.R. § 4.150 (2009)

Service treatment records show that in May 1990 the Veteran 
sustained a right zygomatic arch fracture requiring an open 
reduction with internal rigid fixation of the right zygomatic 
arch.  An interosseous wire was placed to stabilize the 
fractured segment and a Wurzburg plate was adapted and 
secured.  Service dental records document examination of the 
mouth shortly after the injury.  Thereafter, the Veteran was 
seen for his regular dental appointments.  No impairment of 
function of mastication was noted on any examination.  In a 
January 1995 report of medical history for purposes of 
service discharge, it was noted that the Veteran had 
sustained a skull fracture with six to eight hours of loss of 
consciousness, treated while on leave, with headaches and 
dizziness for six months which resolved with time.  The 
discharge physical examination noted no pathology associated 
with the injury, and his dental records were completed 
without any mention of residuals of the earlier injury.

The Veteran was afforded a VA bones examination in September 
2007; the claims file was available and reviewed in 
conjunction with the examination.  During the examination the 
Veteran stated that he had headaches and dizziness for a 
couple of months after the altercation, but that he had 
"absolutely no residuals at this particular time except 
numbness in the upper right gum where surgery gained entrance 
to repair the fractured right zygomatic arch."  He stated 
that the numbness to his gum did not affect his activities of 
daily living or his ability to work.  

On physical examination, the Veteran had a small 1.5 cm. 
horizontally located scar on the right upper gum just above 
the lateral incisor.  Head, eye, ear, nose and throat 
examination were normocephalic.  X-ray films showed screws 
and plates fixating the prior indicated zygomatic arch 
fracture.  His right maxillary antrum, and other paranasal 
sinuses, were clear and there were no significant findings.  

Collectively, the aforementioned evidence provides the basis 
for assignment of an initial rating of 10 percent, and no 
higher, for status post open reduction internal fixation 
(ORIF) right zygomatic fracture with Wurzburg plate with 
residual numbness on the scar on the gum line, for the entire 
claims period. 

Regarding diagnostic code 7200, the Veteran's impairment of 
function of mastication resolved after his in-service 
surgery, and the scar that resulted is hidden inside his 
mouth, and therefore cannot be rated as a disfigurement.  
Diagnostic Code 5296 provides a 10 percent rating for loss of 
both the inner and outer tables of the skull of an area 
smaller than the size of a 25-cent piece or 0.716 in2 (4.619 
cm2).  While the zygoma arch is part of the skull (the 
cheek), the "inner and outer table" of the skull 
contemplates the part of the skull that covers the brain, 
which the zygoma does not.

The Veteran has expressly stated that he has absolutely no 
residuals of the injury, with the exception of numbness at 
the area of the gum where entry was gained to repair the 
fracture, and this did not interfere with his activities of 
daily living.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.  In the present case, 
the residuals of the right zygomatic arch fracture do not 
affect the Veteran's earning capacity, nor is his function 
under the ordinary conditions of daily life, to include 
employment impaired.  As such, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2008).  A 
compensable rating is denied.

Scars of the Face and Scalp

7801
Scars, other than head, face or neck, that are 
deep or that cause limited motion:


Area or areas exceeding 144 square inches (929 
sq. cm.)
40

Area or areas exceeding 72 square inches (465 
sq. cm.)
30

Area or areas exceeding 12 square inches (77 sq. 
cm.)
20

Area or areas exceeding 6 square inches (39 sq. 
cm.)
10

NOTE (1): Scars in widely separated areas, as on 
two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will 
be separately rated and combined in accordance 
with § 4.25 of this part..

NOTE (2): A deep scar is one associated with 
underlying soft tissue damage.

38 C.F.R. § 4.118, Diagnostic Code 7801 (prior to October 23, 
2008)


7802
Scars, other than head, face, or neck, that are 
superficial and that do not cause limited 
motion:


Area or areas of 144 square inches (929 sq. cm.) 
or greater 
10


NOTE Scars in widely separated areas, as on two 
or more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 
§ 4.25 of this part.

NOTE (2): A superficial scar is one not 
associated with underlying soft tissue damage

38 C.F.R. § 4.118, Diagnostic Code 7802 (prior to October 23, 
2008)

7803
Scars, superficial, unstable 
10

NOTE (1): An unstable scar is one where, for any 
reason, there is frequent loss of covering of 
skin over the scar.

NOTE (2): A superficial scar is one not 
associated with underlying soft tissue damage.

38 C.F.R. § 4.118, Diagnostic Code 7803 (prior to October 23, 
2008)

7804 
Scars, superficial, painful on examination
10

NOTE (1): A superficial scar is one not 
associated with underlying soft tissue damage.

NOTE (2): In this case, a 10 percent evaluation 
will be assigned for a scar on the tip of a 
finger or toe even though amputation of the part 
would not warrant a compensable evaluation. (See 
§ 4.68 of this part on the amputation rule.)

38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to October 23, 
2008)


780
0
Burn scar(s) of the head, face, or neck; scar(s) 
of the head, face, or neck due to other causes; or 
other disfigurement of the head, face, or neck:
Ratin
g
 
With visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement. 
80
 
With visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with four or five characteristics of 
disfigurement
50
 
With visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, 
lips), or; with two or three characteristics of 
disfigurement 
30
 
With one characteristic of disfigurement
10
Note (1): The 8 characteristics of disfigurement, for 
purposes of evaluation under Sec. 4.118, are: 
*	Scar 5 or more inches (13 or more cm.) in length. 
*	Scar at least one-quarter inch (0.6 cm.) wide at widest 
part. 
*	Surface contour of scar elevated or depressed on 
palpation. 
*	Scar adherent to underlying tissue. 
*	Skin hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.). 
*	Skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 
sq. cm.). 
*	Underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.). 
*	Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.). 
Note (2): Rate tissue loss of the auricle under DC 6207 (loss 
of auricle) and anatomical loss of the eye under DC 6061 
(anatomical loss of both eyes) or DC 6063 (anatomical loss of 
one eye), as appropriate.
Note (3): Take into consideration unretouched color 
photographs when evaluating under these criteria. 
Note (4): Separately evaluate disabling effects other than 
disfigurement that are associated with individual scar(s) of 
the head, face, or neck, such as pain, instability, and 
residuals of associated muscle or nerve injury, under the 
appropriate diagnostic code(s) and apply § 4.25 to combine 
the evaluation(s) with the evaluation assigned under this 
diagnostic code. 
Note (5): The characteristic(s) of disfigurement may be 
caused by one scar or by multiple scars; the 
characteristic(s) required to assign a particular evaluation 
need not be caused by a single scar in order to assign that 
evaluation. 
38 C.F.R. § 4.118, Diagnostic Code 7800 (2009))

7801
Burn scar(s) or scar(s) due to other causes, 
not of the head, face, or neck, that are deep 
and nonlinear: 
Rating
 
Area or areas of 144 square inches (929 sq. 
cm.) or greater
40
 
Area or areas of at least 72 square inches (465 
sq. cm.) but less than 144 square inches (929 
sq. cm.)
30
 
Area or areas of at least 12 square inches (77 
sq. cm.) but less than 72 square inches (465 
sq. cm.)
20
 
Area or areas of at least 6 square inches (39 
sq. cm.) but less than 12 square inches (77 sq. 
cm.)
10
Note (1): A deep scar is one associated with underlying soft 
tissue damage. 
Note (2): If multiple qualifying scars are present, or if a 
single qualifying scar affects more than one extremity, or a 
single qualifying scar affects one or more extremities and 
either the anterior portion or posterior portion of the 
trunk, or both, or a single qualifying scar affects both the 
anterior portion and the posterior portion of the trunk, 
assign a separate evaluation for each affected extremity 
based on the total area of the qualifying scars that affect 
that extremity, assign a separate evaluation based on the 
total area of the qualifying scars that affect the anterior 
portion of the trunk, and assign a separate evaluation based 
on the total area of the qualifying scars that affect the 
posterior portion of the trunk. The midaxillary line on each 
side separates the anterior and posterior portions of the 
trunk. Combine the separate evaluations under § 4.25. 
Qualifying scars are scars that are nonlinear, deep, and are 
not located on the head, face, or neck. 
38 C.F.R. § 4.118, Diagnostic Code 7801 (2009))

780
2
Burn scar(s) or scar(s) due to other causes, not 
of the head, face, or neck, that are superficial 
and nonlinear:
Rating
 
Area or areas of 144 square inches (929 sq. cm.) 
or greater
10
 
Note (1): A superficial scar is one not associated with 
underlying soft tissue damage.
 
Note (2): If multiple qualifying scars are present, or 
if a single qualifying scar affects more than one 
extremity, or a single qualifying scar affects one or 
more extremities and either the anterior portion or 
posterior portion of the trunk, or both, or a single 
qualifying scar affects both the anterior portion and 
the posterior portion of the trunk, assign a separate 
evaluation for each affected extremity based on the 
total area of the qualifying scars that affect that 
extremity, assign a separate evaluation based on the 
total area of the qualifying scars that affect the 
anterior portion of the trunk, and assign a separate 
evaluation based on the total area of the qualifying 
scars that affect the posterior portion of the trunk. 
The midaxillary line on each side separates the anterior 
and posterior portions of the trunk. Combine the 
separate evaluations under § 4.25. Qualifying scars are 
scars that are nonlinear, superficial, and are not 
located on the head, face, or neck. 
38 C.F.R. § 4.118, Diagnostic Code 7802 (2009))

780
4
Scar(s), unstable or painful:
Ratin
g
 
Five or more scars that are unstable or painful
30
 
Three or four scars that are unstable or painful
20
 
One or two scars that are unstable or painful
10
 
Note (1): An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin 
over the scar. 
 
 
Note (2): If one or more scars are both unstable 
and painful, add 10 percent to the evaluation that 
is based on the total number of unstable or 
painful scars. 

 
Note (3): Scars evaluated under diagnostic codes 
7800, 7801, 7802, or 7805 may also receive an 
evaluation under this diagnostic code, when 
applicable. 
 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2009))

780
5
Scars, other (including linear scars) and other effects 
of scars evaluated under diagnostic codes 7800, 7801, 
7802, and 7804:
 
Evaluate any disabling effect(s) not considered in a 
rating provided under diagnostic codes 7800-04 under an 
appropriate diagnostic code.
38 C.F.R. § 4.118, Diagnostic Code 7805 (2009))

Service treatment records show that the Veteran was involved 
in an altercation in May 1990 that resulted in lacerations to 
his face and a fractured zygoma arch.  An August 1992 medical 
examination noted a two inch long scar to the mid aspect of 
the forehead with multiple tiny scars on the left side of the 
face.  A January 1995 discharge medical examination showed a 
1.5 inch linear scar on his forehead, and a smaller scar 
above his left eyebrow.

The Veteran was afforded a VA examination in September 2007.  
He was noted to have a couple scars on his face and scalp as 
a result of his altercation in service.  The scars were noted 
to be asymptomatic at the time of the examination.  One small 
scar, noted to be 2 cm, was indicated to be along the 
hairline in the central forehead area, and was slightly 
hypopigmented.  He had no adhesions, no keloid and no pain 
regarding the scars.  Two small scars above the left eyebrow 
were about 6 mm. in diameter, with no abnormalities.  He had 
normal hair growth and no tenderness.  The examiner indicated 
that the scars were less than 1% of the surface area.

Collectively, the aforementioned evidence provides no basis 
for assignment of a compensable initial rating for 
superficial scars to the face and scalp.

Regarding the criteria for scars prior to October 23, 2008, 
the scars are not present in an area or areas exceeding 6 
square inches, they are not unstable, and they are not 
painful.  Regarding the criteria for scars after October 23, 
2008, the scars do not meet even one of the criteria for 
disfigurement, do not cover an area of at least six inches, 
and they are not unstable or painful.  As such, the minimum 
criteria for a compensable rating are not met under either 
set of scar rating criteria.

At no time during the appeal period have the Veteran's 
disabilities manifested by greater disability than 
contemplated by the currently assigned ratings under the 
designated diagnostic codes.  Accordingly, staged ratings are 
not in order and the assigned ratings are appropriate for the 
entire period of the Veteran's appeal.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The Board has also considered whether the Veteran's 
disabilities present exceptional or unusual disability 
pictures as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the Veteran's status post osteophyte excision, ORIF 
residuals, or superficial scars to the face and scalp.  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability levels and 
symptomatology, and provide for additional or more severe 
symptoms than currently shown by the evidence; thus, his 
disability pictures are contemplated by the rating schedules, 
and the assigned schedular evaluations are, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Regarding the status post osteophyte excision and ORIF, the 
Board considered several Diagnostic Codes to afford the 
Veteran the highest ratings available that comport with his 
symptomatology.  The Board also considered both the old and 
new scar rating criteria, though he did not meet the 
requirements for a compensable rating under both.  The record 
also shows that the Veteran has not sought treatment for his 
conditions post-service.  Consequently, referrals for 
extraschedular consideration are not warranted.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
status post osteophyte excision at tibial talar joint and 
distal talus right foot, medial malleolar ostotomy with 
internal fixation with residual scars is denied.

Entitlement to an initial compensable rating for status post 
open reduction internal fixation (ORIF) right zygomatic 
fracture with Wurzburg plate with residual numbness on the 
scar on the gum line is denied.

Entitlement to an initial compensable rating for minor 
superficial scars of the face and scalp is denied.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts is applicable to 
this appeal.

Increased rating for blurred vision of the right eye

Initially, the Board notes that congenital or developmental 
defects, refractive error of the eye, personality disorders 
and mental deficiency as such are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c).

Service treatment records show that in February 1981 the 
Veteran was given an eye examination and glasses were 
provided due to myopia and astigmatism.  In August 1992 the 
Veteran complained of occasional tearing and blurred vision, 
worse in the right than in the left.  He did not have a 
sticky discharge, pain, redness, or burning.  He had no 
photophobia.  He stated rust got into his right eye "some 
years ago."  He had no ocular disease.  His vision was noted 
to be correctable to 20/20, and his cornea and lenses were 
clear.  On his August 1992 self-reported medical history he 
indicated he had eye trouble.  His January 1995 medical 
examination showed that his vision was 20/40 in both eyes, 
correctable to 20/20, with his eyes generally within normal 
limits.  

The Veteran was afforded a VA optometry examination in 
September 2007.  There is no indication that the claims file 
was available or reviewed in conjunction with the 
examination.  The Veteran's right eye was 20/40 doubled 
without correction, and his left eye was 20/25- without 
correction.  His vision was 20/20 bilaterally with 
correction.  His motilities were full and smooth bilaterally, 
both pupils were reactive to light, and he had no afferent 
pupillary defect in either eye.  Tonometry showed a 19 for 
both eyes, showing some applanation.  The examiner was unable 
to finish the examination because the Veteran became 
impatient and left (even though he was seen 30 minutes ahead 
of schedule), and a Goldman VF was not done.  The examiner 
diagnosed the Veteran with refractive error.  

On remand, the Veteran should be afforded an additional VA 
optometry examination.  The Veteran is hereby informed that 
38 C.F.R. § 3.326(a) (2008) provides that individuals for 
whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2009) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with a 
increased rating claim, the claim will be denied; and in 
conjunction with a service connection claim, that claim will 
be decided based on the available evidence of record.  38 
C.F.R. § 3.655(b) (2009).

Service connection for a low back sprain

Service treatment records show the Veteran was treated on 
several occasions for complaints of low back pain beginning 
in 1992.  He was assessed as having a low back strain/sprain 
in October 1992.  He presented with minor muscle spasms of 
the left paraspinal muscles from T12 to L1 and limited range 
of motion in June 1994.  In July 1994 he was assessed as 
having mechanical low back pain.  In June 1995 he was 
throwing trash into a dumpster when he felt a sharp pain his 
low back around to his front.  He was in a hunched over 
posture, and appears to have been assessed as having 
costochondritis. 

Post service treatment records from Indian Hospital Service 
(IHS) show that the Veteran was treated for a backache with 
muscle spasms.  There is no date indicated on the record.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination or opinion when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  In light of the cumulative 
record, including statements through the Veteran's 
representative, the Board has determined that an VA 
examination to determine the etiology of any low back 
disability is required.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2009).

2.  The AMC/RO should contact the Veteran 
and obtain the names and addresses and 
approximate dates of treatment, of all 
medical care providers, VA and non-VA, who 
provided evaluation and/or treatment for 
his eyes or his low back.  After the 
Veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  
All attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the 
Veteran should be scheduled for VA eye 
examination, to evaluate his blurred, at a 
VA medical facility.  All indicated tests 
and studies are to be performed, and a 
comprehensive history is to be obtained.  
Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the physician for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report of the 
physician.  The examiner should set forth 
all examination findings, along with a 
complete rationale for any conclusions 
reached.

The eye examination must be conducted 
following the protocol in VA's Eye 
Examination Worksheet (revised on January 
16, 2009).  The examination must respond 
to the instructions contained therein; 
including addressing vision acuity and 
muscle function (following the procedure 
for using Goldmann perimeter to assess 
diplopia field).

4.  The Veteran should also be afforded a 
VA spine examination by the appropriate 
physician to determine, if possible, the 
etiology of any low back disability.  His 
claims folder must be made available for 
the physician's review prior to the entry 
of any opinion.  A notation to the effect 
that this record review took place should 
be included in the examiner's report.  All 
indicated tests and studies are to be 
performed.

The examiner should opine if it is  at 
least as likely as not (50 percent 
probability or greater) that any claimed 
low back disability is related to the 
Veteran's service or was incurred in 
service.  A complete rationale should be 
given for all opinions and conclusions 
expressed in the report.

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

6.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  The AMC/RO should 
evaluate the claims based on all theories 
of entitlement presented by the Veteran.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


